Citation Nr: 1200408	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral bunions with degenerative disease.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertensive heart disease with atrial fibrillation.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for residuals of a left hand fracture.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

8.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

9.  Entitlement to an initial compensable evaluation for psoriasis.


REPRESENTATION

Appellant represented by:	Sheila Mitchell, Agent


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to August 1985; from November 1990 to May 1991; and from April 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran cancelled his request for a Central Office hearing. 

In October 2011, the Veteran's representative submitted additional medical evidence.  A waiver of initial RO consideration of the evidence was not submitted with the evidence.  In November 2011 correspondence, the Veteran specifically waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011). 

The Veteran's representative has listed the issue of "Reconsideration of CUE [clear and unmistakable error] for increased rating for service connected hypertensive heart condition, atrial fibrillation, and aortic valve leak" as being on appeal.  The 
Board notes that in a January 2008 rating decision, the RO increased the rating for the above condition from 10 percent to 30 percent.  The Veteran filed a notice of disagreement arguing that he was entitled to a 60 percent rating.  In an August 2008 decision, the Decision Review Officer granted the requested 60 percent rating.  The rating decision, a copy of which was provided to the Veteran, specifically advised the Veteran that the grant represented a full grant of the benefits sought on appeal as the percentage requested was granted.  Similarly, the notice letter accompanying the rating decision also noted that the decision represented a full grant of the benefits sought on appeal.  Appellate rights were provided as well.  After receiving this letter, the Veteran did not express any disagreement with the assertion that the award was a full grant of benefits sought. Accordingly, the issue is not before the Board.  See 38 C.F.R. § 19.26(d) (2008) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal").  

The issues of entitlement to service connection for headaches, gastritis, diabetes, residuals of a neck and bilateral shoulder injury, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative has also filed a claim alleging clear and unmistakable error (CUE) with a prior RO rating decision that denied an increased evaluation for the Veteran' service-connected hypertensive heart disease with atrial fibrillation.  This issue also has not been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability, bilateral bunions with degenerative disease, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The most probative evidence does not reflect that the Veteran has a hearing loss disability that is related to service. 

2.  The Veteran complained of ringing in the ears during service and since service.

3.  The Veteran does not have current residuals of a left hand fracture.

4.  Throughout the appeal period, the Veteran's degenerative joint disease of the left knee is not manifested by limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability. 

5.  Throughout the entire appeal period, the Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

6.  Throughout the entire appeal period, the Veteran's psoriasis has involved less than 5 percent of his skin or exposed surfaces and requires only topical treatment. 
    

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


3.  The criteria for establishing service connection for residuals of a left hand fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an initial evaluation higher than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

5.  The criteria for an initial evaluation higher than 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

6.  The criteria for an initial compensable evaluation for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In September 2006 and February 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2008 letter addressed the Veteran's request for higher ratings.  The September 2006 and February 2008 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2009.

Additionally, the Veteran's claims for higher initial ratings for the service-connected left knee, lumbar spine and psoriasis arise from an appeal of the initial evaluations following the grant of service connection for each disorder.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  In any event, letters issued in July and August 2008 advised the Veteran of the information necessary to substantiate his requests for higher ratings.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

The Board has reviewed all the evidence in the appellant's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
	
	Bilateral Hearing Loss 

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Service treatment records show no complaint or diagnosis of hearing loss during service.  Hearing tests conducted during service were normal.

At a VA fee-basis audiological examination in December 2006, the Veteran reported a history of noise exposure and hearing loss.  The puretone thresholds in both ears were 20 decibels or less at 500 through 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the Veteran did not have audiometric pathology (hearing loss) to substantiate a claim.  

At a VA fee-basis audiological examination in July 2007, the puretone thresholds in both ears were 15 decibels or less at 500 through 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  The examiner noted that there was no hearing loss present on the right or the left.    

Private treatment records show results from audiometric testing in May 2011.  These findings are in graph form, but appear to reveal findings that are all less than 40 decibels at 500 to 4000 Hertz.  The accompanying May 2011 report indicates that the test revealed normal tympanograms and mild sensorineural hearing loss in the highest frequencies that was consistent with presbycusis.  Moreover, the examiner noted that the audiogram did not reveal evidence of loud noise-related hearing loss.  

Although this report was not interpreted, remand for clarification is not required.  Even if the results do represent a hearing loss disability for VA purposes in either ear, the examiner found that the hearing loss shown was not due to noise exposure and was consistent with presbycusis.  The Board notes that presbycusis is defined as a progressive, bilaterally symmetric perceptive hearing loss occurring with age.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003); see also Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).

Here, the findings on VA audiometric testing have failed to reveal that the Veteran currently has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  The private medical evidence submitted shows some high frequency hearing loss, but that examiner determined that the hearing loss shown is not consistent with noise exposure but is consistent with age-related hearing loss (presbycusis).  

To the extent that the Veteran himself believes that he has a current hearing loss disability related to service, as a lay person, his opinion does not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining the existence of hearing loss disability and its etiology requires medical testing; as a lay person, the Veteran has not shown that he has specialized training sufficient to conduct such testing or provide such opinion.  Here, the medical evidence demonstrates that to the extent that he does have hearing loss, such is related to his age, not noise exposure in service.  The Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the existence and cause of any present hearing loss disability.  

In short, there is no competent and probative evidence of record establishing that the Veteran has a hearing loss disability that is related to his military service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied. 

	Tinnitus

Service treatment records dating prior to his most recent service reveal no complaints or findings of tinnitus.  On Reports of Medical History dating from 1986 through May 1998, the Veteran denied having ear trouble.  On a March 17, 2005 post deployment questionnaire the Veteran indicated that he had suffered from ringing in his ear during this deployment.  

The Veteran underwent a VA fee-basis examination in October 2006 in which the examiner concluded that his tinnitus was not due to noise exposure in service.  However, because the Veteran reported ringing in the ears (tinnitus) while still in service and is competent to testify as to the presence of such at that time, the fact that the etiology of that ringing was not shown to be noise exposure is not fatal to the claim.  In other words, competent evidence indicates that the Veteran suffered 

from tinnitus during active service, and continued to complain of tinnitus following service.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

      Residuals of a Left Hand Fracture

The Veteran contends that service connection is warranted for residuals of a left hand fracture.

Service treatment records show that the Veteran fractured his left hand in 2005.  

On VA fee-basis examination in November 2006, the Veteran reported that he has pain in his hand since the injury occurred.  Examination revealed that he Veteran could tie his shoelaces without difficulty.  He could fasten his buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.  His left hand strength was within normal limits.  X-rays of the left hand were within normal limits.  The examiner concluded that there was no current diagnosis because the condition had resolved.   

The Board finds that service connection for residuals of a left hand fracture is not warranted.  The first element that must be satisfied in any service connection claim is a showing of a current disability.  In this case, there is no actual disability.  On VA examination in November 2006, the Veteran could perform everyday activities with his hand and left hand strength was within normal limits.  Moreover, x-rays of the left hand were normal.  Without objective evidence of a current disability, the Veteran's service connection claim for residuals of a left hand fracture must fail. Brammer, 3 Vet. App. at 225 (1992).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the current presence of residuals of a left hand fracture.  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a left hand fracture.


Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Left Knee

The RO has assigned an initial 10 percent rating for the service-connected degenerative joint disease of the left knee.  The left knee disorder is evaluated under Diagnostic Codes 5260-5010.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The Veteran reported for a VA fee-basis examination in November 2006.  He stated that he has been suffering from knee pain since 1990 and that the condition was due to injury during service.  He complained of his knee giving way and of having difficulty walking.  He also stated that he cannot stand for too long and that he has constant pain in the knee.  He denied any incapacitation due to his knee condition.  

Examination of the left knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was crepitus.  Flexion was to 140 degrees and extension was to 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  X-rays of the left knee showed degenerative arthritic changes.  It was noted that degenerative changes in the left knee may reflect degeneration of the medial meniscus.  The diagnosis was bursitis.

A January 2009 VA outpatient treatment record documents the Veteran's complaints of left knee pain.  He indicated that the knee was sore and that it swells.  The knee will lock when he gets up and it will snap, crackle and pop.  The only treatment has been Motrin.  He reported that at times, he felt unstable and that he felt that he had some problems with his balance.  Examination of the knee revealed mild swelling with crepitus.  Extension was to 0 degrees and flexion was to 115 degrees with pain on further flexion.  A January 2009 VA MRI of the left knee revealed osteoarthritis of the lateral compartment with lateral osteophytes, injury and thinning of the articular cartilage and degenerative change with the lateral meniscus.    

At a VA fee-basis examination in August 2009, the Veteran reported that he experienced weakness, stiffness, swelling, giving way, locking, fatigability and pain in the left knee.  He denied experiencing any heat, redness, lack of endurance, deformity, tenderness, drainage, effusion, subluxation or dislocation of the knee.  He indicated that he experienced flare-ups as often as once a month and each time it lasts for four days.  He reported difficulty with standing and walking.  He described no physical activity and indicated that he cannot play with his kids and had difficulty climbing stairs.  The treatment was medication and he discussed knee replacement with a physician.  He indicated that he was never hospitalized and that he never had any surgery for this condition.  His condition had not resulted in any incapacitation.  He has not had any joint replacement.  He indicated that his overall functional impairment was that he cannot perform daily chores such as washing dishes, vacuuming or washing a car.  

Examination of the knee revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was crepitus.  There was no genu recurvatum and locking pain.  Flexion of the left knee was to 130 degrees with pain at 130 degrees.  Extension was to 0 degrees with pain at 0 degrees.  There was no additional degree of limitation due to repetitive motion of the knee.  The medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test and medial/lateral meniscus ligaments stability test were all within normal limits.  The diagnosis was degenerative joint disease of the left knee.  

In a September 2011 letter, the Veteran's private physician, H. Sabet, M.D., reported that he saw that Veteran that same month for treatment of knee pain.  Dr. Sabet's office note dated in September 2011 indicates that the Veteran pain and stiffness.  Examination of the knee revealed crepitus, effusion, and medial joint line tenderness.  There was no ligamentous laxity.  There was mild varus collapse.  Gait pattern was normal.  The diagnosis was degenerative joint disease of the knee.  In an October 2011 office note, it was noted that the Veteran continued to suffer with knee pain.  Examination of the knee revealed crepitus with medial and lateral joint line tenderness.  There was full range of motion with positive pain.  X-rays of the knee revealed advanced moderate to severe osteoarthritic changes with spurring and osteophytes.  Dr. Sabet noted that he discussed knee arthroplasty with the Veteran; however, the Veteran reported that he would have to discuss it with his wife.  For the time being, he continued with pain medication and physical therapy.      

The Board finds that an initial rating in excess of 10 percent for the left knee is not warranted at any time during the course of the appeal.  The November 2006 examination noted full knee range of motion and there was no evidence of instability.  In this regard, the medial/lateral collateral ligaments stability tests were within normal limits despite the Veteran's subjective reports of his knee giving way.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or during flare-ups was not found during the November 2006 examination.

A January 2009 VA treatment record documented a decrease in flexion of the left knee to 115 degrees but on examination in August 2009, the Veteran's knee exhibited flexion to 130 degrees.  Moreover, the medial/lateral collateral, anterior/posterior cruciate and medial/lateral meniscus ligaments stability tests were all within normal limits despite the Veteran's ongoing reports of knee weakness and instability.  Also, additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or during flare-ups was not found during the August 2009 examination.  In addition, an October 2011 private treatment record documented full range of motion of the left knee.

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Board notes that the Veteran reported flare-ups that occur once a month and that each time it lasts for four days; however, his statements were not supported by the available clinical evidence or the results of the VA examination.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent rating presently assigned.  Additionally, the Board concludes that the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertion of instability.  Accordingly, a higher rating or separate rating based on instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98 and 23-97.  In addition, as there is no evidence of dislocated semilunar cartilage or malunion/nonunion of the tibia and fibula, Diagnostic Codes 5258 and 5262 are not for application.

In summary, the Board finds that an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is not warranted at any time during the course of the appeal.

	Lumbar Strain

The RO has assigned an initial 10 percent rating for the Veteran's service-connected lumbar strain.  The lumbar spine disorder is evaluated under Diagnostic Code 5237.  Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id. 

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Diagnostic Code 5243 concerns intervertebral disc syndrome.  That code provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The Veteran reported for a VA fee-basis examination in November 2006.  He complained of stiffness and pain in the lower back.  The pain occurred two times a week and lasted for a few hours.  The pain was localized and was relieved by rest, medication and heat.  He related incapacitating episodes as often as three times a year, which lasts for 10 days.  Over the past year, he had two incidents of incapacitation for a total of five days.  He denied any functional impairment resulting from the lumbar condition.  

Examination of the lumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was not noted.  There was negative straight leg raising on the right and the left.  There was no ankylosis of the lumbar spine.  Flexion was to 90 degrees with pain at 88 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees.  Right rotation was to 30 degrees.  Left rotation was to 30 degrees.  The examiner noted that the joint function was limited by an additional 5 degrees due to pain.  The joint function was not additionally limited after repetitive use due to fatigue, weakness, lack of endurance or incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar x-rays findings were within normal limits.  The diagnosis was lumbar strain.  
 
At an August 2009 VA fee-basis examination, the Veteran reported that symptoms of stiffness, fatigue, spasms, decreased motion and paresthesia.  He denied feelings of numbness or weakness.  He denied any bowel or bladder problems.  He indicated that the back pain was constant and that during flare-ups he experiences limitation of motion.  He indicated that he was not receiving any treatment for his back condition and that he was never hospitalized nor had any surgery for his condition.  He reported that his condition has not resulted in any incapacitation.  

Examination of the spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  There was no weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right.  There was positive straight leg raising on the left.  Leseague's sign was positive.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumar spine.  Flexion was to 90 degrees with pain at 90 degrees.  Extension was to 30 degrees with pain at 30 degrees.  Right lateral flexion was to 30 degrees with pain at 30 degrees.  Left lateral flexion was to 30 degrees with pain at 30 degrees.  Right rotation was to 30 degrees with pain at 30 degrees.  Left rotation was to 30 degrees with pain at 30 degrees.  There was no additional degree of limitation during repetitive range of motion testing.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  X-rays of the lumbar spine were within normal limits.  The diagnosis was lumbar strain.  

In a September 2011 letter, the Veteran's private physician, Dr. Sabet, reported that he treated the Veteran that same month for complaints of low back pain.  Dr. Sabet recommended that the Veteran not lift anything greater than 10 pounds and that he not stand for longer than one hour at a time.  

Dr. Sabet's office note dated in September 2011 indicates that the Veteran complained of low back pain caused by lifting and bending.  The Veteran's lumbar spine was tender to palpation.  There was full range of motion.  Knee and ankle reflexes were 2+.  There were no motor or sensory deficits from L1-S1 distribution.  The diagnosis was lumbar sprain/strain.  In an October 2011 office note, it was noted that the Veteran's lumbar spine was tender to palpation.  Also, it was noted that x-rays of the lumbar spine were consistent with minimal degenerative disc disease at L5-S1 but with maintenance of lumbar lordosis.   

The Board finds that an initial rating in excess of 10 percent for the lumbar spine disability is not warranted.  Significantly, the November 2006 and August 2009 examinations did not reveal evidence of muscle spasm.  Moreover, the clinical evidence of record does not show limitation of flexion of the Veteran's lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an increased initial rating in excess of 10 percent for the lumbar spine disorder.

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the lumbar spine disability on either examination or other clinical evidence of record.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of his service-connected lumbar spine disability.  Accordingly, a separate rating for neurological impairment is not warranted.

Further, on the November 2006 examination the Veteran mentioned having two incidents of incapacitation for a total of five days over the prior year.  On the August 2009 VA examination, he denied that his back disability causes incapacitation.  There is no indication in the private or VA treatment records that the Veteran has been prescribed bed rest for his back condition.  Therefore, a higher rating under Diagnostic Code 5243 based on incapacitating episodes is not warranted. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disorder.  Accordingly, an initial rating in excess of 10 percent for lumbar strain is not warranted at any time during the course of the appeal.  

	Psoriasis

The RO has assigned an initial noncompensable evaluation for the Veteran's service-connected psoriasis.

The Veteran's psoriasis has been rated under Diagnostic Code 7816.  Diagnostic Code 7816 provides that psoriasis affecting less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling. Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7816, psoriasis also may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. 

The Board observes that the rating criteria for rating disfigurement and scars were revised effective October 23, 2008.  However, the Board notes that the revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's appeal in April 2007 arises from a disagreement with the initial noncompensable evaluation assigned for psoriasis in a February 2007 rating decision.  Thus, the revised rating criteria do not apply to this case.   

At a November 2006 VA fee-basis examination, the Veteran reported that due to his skin condition, he has ulcer formation, itching, shedding, crusting, tenderness and bleeding.  The skin disease did not involve any areas that are exposed to the sun.  Over the past twelve months, he has received topical ointments for the skin condition.  There was no impairment resulting from the condition.  

Examination of the skin revealed psoriasis of the bilateral elbows.  There was ulceration, exfoliation, crusting, hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tissue loss, induration, inflexibility, hyperpigmentation or limitation of motion.  The skin lesion coverage of the exposed area was 3 percent.  The skin lesion coverage relative to the whole body was 2 percent.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  The diagnosis was psoriasis.  

At an August 2008 VA fee-basis examination, the Veteran reported the use of Triamcinoline cream two times a day for the past two years for the treatment of his psoriasis.  The medication is a topical corticosteroid.  The Veteran reported distress caused by the unsightly appearance of the condition.  He stated that he tried to over the clusters with clothing or position of extremities and that he does not go out into public very often.  

Examination of the skin revealed no scar.  There were no signs of skin disease present.  The diagnosis was psoriasis.  In an addendum the examiner noted that the skin lesion coverage relative to the whole body was 2.5%.

At an August 2009 VA fee-basis examination, the Veteran reported that for the past 12 years he has used Triamcinoline cream two times a day.  Examination of the skin revealed psoriasis on both elbows and was manifested by crusting.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The skin lesion coverage of the exposed area was 0%.  The skin lesion coverage relative to the whole body was 2%.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  There was no scar based on the skin examination.  The diagnosis was psoriasis.

VA dermatology consultation records dated in August and September 2009 show ongoing treatment with a topical ointment for psoriasis on the elbows.    

The Board finds that the Veteran's psoriasis does not warrant a compensable rating.   The VA examination reports show that the Veteran simply does not have a large enough area of skin involvement to warrant a compensable rating.  Moreover, he has also reported using only topical treatment.  Without a greater percentage of skin involvement or the use of systemic therapy, his condition does not warrant a higher 10 percent rating. 

The Board also notes that psoriasis may also be rated as disfigurement of the head, face, or neck, or as scarring, under Diagnostic Codes 7800 to 7805, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7816.  However, there is no indication that psoriasis affects the function of any part or has caused scarring or disfigurement.  Throughout the appeal period, the Veteran's psoriasis has been limited to his elbows.  As such, the above diagnostic codes are inapplicable. 

The Board acknowledges the Veteran's contentions that his disability is more severe than evaluated to include his reports of itching, swelling, irritation and oozing.  However, neither the lay nor medical evidence reflects the symptoms required for a compensable evaluation.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his psoriasis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for the Veteran's psoriasis. 

Accordingly, an initial compensable evaluation is not warranted at any time during the course of the appeal. 

      Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service connected disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a left hand fracture is denied. 

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial rating in excess of 10 percent for lumbar strain is denied.

An initial compensable rating for psoriasis is denied.

REMAND

The Board finds that the Veteran's claims of entitlement to service connection for a right knee disability, bilateral bunions with degenerative disease, and sleep apnea warrant further development.

With regard to the claims for a right knee disability and bilateral bunions, the Veteran contends that these disorders were incurred during his active service.  He contends that he has suffered with knee pain since 1990.  Specifically, the Veteran's representative emphasizes that the service treatment records document the Veteran's difficulty navigating aboard the ship due to his height and his work as an electrician.  It was also noted that the Veteran played basketball regularly.  

The Veteran claims that he has suffered with bilateral bunions for many years.  He reports that he was on his feet for a significant amount of time during his active service and that the boots and shoes that he wore aggravated his condition.  The Veteran's representative noted that the Veteran's performance of his duties on the flight line (which included prolonged standing on concrete wearing boots in extreme temperatures) and playing basketball contributed to his bilateral bunions.

The evidence of record reflects current diagnoses of degenerative joint disease of the right knee and bilateral bunions with degenerative disease.  The service treatment records are negative for any findings or treatment of a right knee disorder or bunions of the feet.  

In light of the Veteran's contentions and the evidence presented, the Board finds that further development is necessary to address whether the Veteran suffers from a right knee disability and/or bilateral bunions with degenerative disease that is related to service.  The Board will, therefore, remand these issues to schedule the Veteran for further VA examination. 

The Veteran also claims that service connection for sleep apnea is warranted, to include as secondary to his service-connected hypertensive heart disease with atrial fibrillation.  A private sleep studies report dated in July 2008 shows a diagnosis of mild obstructive sleep apnea.  In a July 2011 letter, Dr. Balish reported that he believed that the Veteran's sleep apnea was present while he was on active duty and that it may be a contributant to his service-connected hypertensive heart disease.  

Given the private physician's opinion addressing the relationship between the Veteran's sleep apnea and service, the Board opines that a VA examination is warranted so that an examiner can review the entire medical record, consider a complete history, and provide an informed opinion as to the relationship between any current sleep apnea and service and on a secondary basis.  

In addition, the Veteran should be asked to identify any relevant ongoing medical treatment.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment for all medical care providers, both VA and private, who have recently treated him for his feet, sleep apnea, and his right knee.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability and/or bilateral bunion disorder arose during service or is etiologically related to the Veteran's military service to include his contentions of an improperly fitting cast on his foot, playing basketball during service, working as an electrician, and knee swelling after physical training in 1990.  The medical basis for all conclusions reached should be provided. 

3.  Schedule the Veteran for a VA sleep apnea examination by a physician to determine whether the Veteran's claimed obstructive sleep apnea is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  

After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that sleep apnea arose during active service (April 1976 to August 1985, November 1990 to May 1991, or April 2003 to March 2005) or was otherwise related to the Veteran's active military service.  If the examiner finds that the sleep apnea existed prior to any period of active duty, then the examiner should provide an opinion as to whether the condition was worsened beyond normal progress by service. 

If the examiner finds that sleep apnea is not related to active service, the examiner must opine whether is it at least as likely as not (50 percent probability or greater), that any current sleep apnea is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected hypertensive heart disease with atrial fibrillation.  If the examiner concludes that the Veteran's heart disease aggravates the Veteran's sleep apnea, the examiner should indicate the degree of aggravation if possible.  

A medical rationale for any opinion expressed must be provided. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


